DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to channel estimation based on antenna array panel and specific shape. The closest prior art US 10,904,040 Zirwas et al disclose generating channel estimation for antenna array. However, none of the prior art teach or suggest antenna array panels and specific shapes. In specific, receiving a channel state information reference signal (CSI-RS) from a base station, wherein the channel state information reference signal (CSI-RS) is related to at least one panel of an antenna array of the base station; generating channel state information (CSI) based on the channel state information reference signal (CSI-RS) and a codebook according to a specific shape of the at least one panel; and reporting the channel state information (CSI) to the base station, wherein the codebook includes a plurality of code vectors, wherein the channel state information (CSI) includes information related to any one code vector of a plurality of code vectors, wherein the code vector includes elements determined based on the specific shape .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0220603 Hao et al disclose beam identification.  US 2019/0349042 Ramireddy et al disclose antenna array codebook. US 2019/0097843 Obara et al disclose channel estimation for antenna elements. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
February 11, 2022
/EVA Y PUENTE/                                                                                                                                         Primary Examiner, Art Unit 2632